Case 8:20-cv-02794-TPB-SPF Document 20 Filed 06/17/21 Page 1 of 4 PageID 167




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JORDAIN CHAMBERS,

      Plaintiff,

v.                                                   Case No. 8:20-cv-2794-TPB-SPF

CITY OF LAKELAND,

      Defendant.
_____________________________/

                   ORDER DENYING “DEFENDANT’S MOTION
                     TO DISMISS AMENDED COMPLAINT”

      This matter is before the Court on “Defendant’s Motion to Dismiss Amended

Complaint,” filed on May 14, 2021. (Doc. 12). On May 20, 2021, Plaintiff filed a

response in opposition to the motion. (Doc. 14). After reviewing the motion,

response, court file, and the record, the Court finds as follows:

                                     Background

      Plaintiff Jordain Chambers works as a patrol officer with the Lakeland Police

Department (“LPD”). According to Plaintiff, in January 2019, she was assigned to a

division with a sergeant who treated her differently than similarly situated male

patrol officers. In her amended complaint, Plaintiff describes several incidents of

discriminatory conduct beginning in March 2019. She further alleges that

Defendant City of Lakeland had actual knowledge of the sergeant’s treatment of her

but did not take prompt remedial action.




                                       Page 1 of 4
Case 8:20-cv-02794-TPB-SPF Document 20 Filed 06/17/21 Page 2 of 4 PageID 168




      Plaintiff asserts that she formally complained about being subjected to

gender discrimination on or about September 20, 2019. Plaintiff alleges that

following her complaint, Defendant began investigating her and placed her on

probation. Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission, and she received a right to sue letter.

      On November 25, 2020, Plaintiff filed the instant suit, asserting claims for

gender discrimination under Title VII (Count I) and retaliation under Title VII

(Count II). On April 15, 2021, the Court dismissed the first complaint due to

pleading deficiencies, granting leave to amend. On April 30, 2021, Plaintiff filed her

amended complaint, asserting claims for gender discrimination under Title VII

(Count I), gender-based harassment under Title VII (Count II), and retaliation

under Title VII (Count III). Defendant now moves to dismiss all claims in the

amended complaint.

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.



                                        Page 2 of 4
Case 8:20-cv-02794-TPB-SPF Document 20 Filed 06/17/21 Page 3 of 4 PageID 169




       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                       Analysis

      Defendant moves to dismiss all counts of the amended complaint, arguing

that Plaintiff has failed to sufficiently allege her Title VII claims. “A complaint in

an employment discrimination case need not contain specific facts establishing a

prima facie case under the evidentiary framework for such cases to survive a motion

to dismiss. But complaints alleging discrimination still must meet the plausibility

standard of Twombly and Iqbal.” Henderson v. JP Morgan Chase Bank, N.A., 436

F. App’x 935, 937-38 (11th Cir. 2011) (internal quotation and citations omitted).

Here, Plaintiff’s amended complaint contains sufficient allegations to support a

plausible inference that the City of Lakeland engaged in gender discrimination,

harassment, and retaliation against her. The amended complaint provides fair

notice of the basis of her claims by describing the events and explaining how the



                                       Page 3 of 4
Case 8:20-cv-02794-TPB-SPF Document 20 Filed 06/17/21 Page 4 of 4 PageID 170




alleged discriminatory conduct is related to her gender. The motion to dismiss is

denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1) “Defendant’s Motion to Dismiss Amended Complaint” (Doc. 12) is hereby

          DENIED.

      2) Defendant is directed to file an answer on or before July 1, 2021.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

June, 2021.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                     Page 4 of 4
